Citation Nr: 0205637	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  97-16 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
February 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Detroit Regional Office 
(RO), which denied, in pertinent part, service connection for 
the veteran's low back disability.  


FINDINGS OF FACT

1.  VA has fulfilled the duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for an equitable 
disposition on the appeal has been obtained by the RO.  

2.  The evidence of record in connection with the claim for 
service connection for a low back disability does not 
establish a nexus between a current low back disability and 
the veteran's active service.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this issue.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
this issue.  The veteran and his representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on his behalf, including presenting testimony at a 
personal hearing at the RO.  Further, the veteran and his 
representative have been notified of the evidence necessary 
to establish the benefit sought.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  VA has arranged for three 
medical examinations pertinent to the low back, informed the 
veteran of the type of evidence necessary to substantiate his 
claim, and has informed him, via statement of the case and 
several supplemental statements of the case, of the pertinent 
law and regulations.  Moreover, VA has sought medical records 
from all sources identified by the veteran and made at least 
two ultimately unsuccessful attempts to secure service 
hospital records.  As apparent from the foregoing, VA has 
satisfied, as far as practicably possibly, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.

Factual Background 

In August 1972, the veteran reported a medical history of 
back trouble.  On August 1972 pre-induction medical 
examination, the examiner noted a normal spine and 
musculoskeletal system.  The "PULHES" physical profile 
amounted to a "picket fence" (i.e., all 1's), indicating a 
high level of medical fitness.  (See generally Hanson v. 
Derwinski, 1 Vet. App. 512, 514 (1991), for an explanation of 
the military medical profile system).  

October 1975 service medical records reflect that the veteran 
was hospitalized due to back pain.  X-ray studies indicate 
that the vertebral bodies and disc spaces were normal; 
however, straightening of the lumbar spine was problematic 
secondary to low back pain or muscle spasm.  

On January 1976 report of medical history, the veteran denied 
recurrent back pain.  

A November 1984 X-ray study reflects asymmetry involving the 
traverse processes at L1 with slight inferior angulation of 
the traverse process on the right.  

A September 1990 private medical examination report reflects 
complaints of back pain and evidence of early degenerative 
changes at C6-7, T11-12, and L5-S1.

A February 1996 X-ray study reflects hypertrophic spurring at 
L5.  There were no other abnormal findings regarding the 
lumbar spine.

In March 1996, he filed a claim of service connection for, in 
pertinent part, a "back injury."  

An April 1996 magnetic resonance imaging (MRI) of the lumbar 
spine reflected mild desiccation of the L5 disc with 
narrowing of the L5-S1 interspace.  There was no evidence of 
significant disc herniation, spinal stenosis, or degenerative 
changes.  

On September 1996 VA medical examination, the veteran 
reported that he had low back pain since 1975 after 
repeatedly jumping off tanks.  He denied back injuries prior 
to, during, or after service.  However, he stated that his 
back symptomatology was gradually worsening.  He indicated 
that during the prior six months, his daily functioning had 
been limited due to severe low back pain.  X-ray studies of 
the lumbar spine revealed mild degenerative disc disease at 
L5-S1.  The examiner diagnosed degenerative changes in the 
lumbosacral spine due to repeated trauma from jumping, 
degenerative disc disease at L5-S1, chronic low back pain 
with bilateral sciatica secondary to the above, and marked 
limitation of day-to-day physical activity such as household 
chores and marital relations.  

By November 1996 decision, the RO denied service connection 
for a low back disability.  

A December 1997 MRI report reflected mild desiccation of the 
L4 disc.  At L5-S1, there was a small disc protrusion.  There 
were mild degenerative changes at L3-4 and L4-5.  

In March 1997, he submitted several recently-dated lay 
statements indicating, in pertinent part, that he suffered 
from low back pain since service.  

In May 1997, the veteran testified at an RO hearing that he 
was a tank crewman in service, and at times, he had to jump 
from a tank 20-30 times a day, a distance of about four or 
five feet to the ground.  He asserted that the repeated 
trauma caused his low back disability.  He stated that his 
back began to hurt a few days before he was hospitalized for 
a week in October 1975.  He stated that he jumped off tanks 
onto a concrete slab in the motor pool for over two years 
before his pain began.  Following hospitalization, he stated 
that he "basically rested" until his service separation.  
He denied any specific injury to his back during service and 
attributed his back trouble to "repeated trauma."  He also 
testified that he mentioned his back pain to the medical 
examiner prior to separation, but that the examiner told him 
that if he voiced complaints about his back, he would be kept 
in service indefinitely and that there would be "no telling 
how long it would be before I was discharged."  Following 
service, he stated that he worked in the construction 
industry for 20 years.  He denied any back injury during that 
time, but stated that he stopped working in 1996 due to his 
back pain.  He indicated that a physician told him that he 
was disabled and that he had a herniated disc and arthritis.  

In January 1998, the Board remanded this case for further 
development.  The RO was asked to obtain specifics regarding 
VA and private healthcare providers and make appropriate 
efforts to obtain those records.  The RO was then asked to 
schedule the veteran for a VA medical examination.  The Board 
notes that the RO fully accomplished the foregoing.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A May 1998 handwritten note from E. Baccari, D.O., indicated 
a history of jumping from tanks onto concrete slabs during 
service.  Dr. Baccari opined, apparently based on the history 
provided, that it was "highly possible" that the veteran's 
degenerative disc disease was manifested in service.  

On September 1998 VA medical examination, the veteran stated 
that his low back pain worsened in February 1996 when he 
slipped on ice.  He indicated that standing and heavy lifting 
exacerbated his low back pain.  The examiner diagnosed mild 
lumbosacral spine degenerative joint disease.  The examiner 
indicated that the veteran's symptoms seemed to be 
exaggerated beyond that which would be expected based on his 
MRIs and current X-rays.  The examiner indicated that he 
could not explain the severity of the pain and that there was 
a likely psychological component to the veteran's symptoms.  

In June 1999 R. Ganzhorn, M.D., noted the veteran's history 
of repeated jumping in service, and he indicated the 
impression that the veteran's low back disability began in 
service.  The X-ray findings were described as consistent 
with muscle spasms, and Schmorl's nodules, and a loss of 
lumbosacral curvature were noted.  Also, the type of trauma 
the veteran suffered could have certainly led to arthritis, 
according to the physician.  Post-service X-ray studies 
indicated degenerative changes at L5-S1 consistent with the 
service-related injury.  The physician opined that the 
veteran's chronic low back pain and degenerative changes 
emanated from his service-related injuries.  

On August 1999 VA examination, the veteran complained of low 
back pain radiating to the right and left thighs and low back 
stiffness.  On objective examination, he wore no back support 
and made groaning and moaning sounds while complaining of low 
back pain.  He walked with a forward list, and his posture 
was poor and kyphotic.  On objective examination, there was 
normal lumbar lordosis, muscle tone was good, there was no 
spasm or atrophy, and there was no pain on coughing.  X-ray 
studies revealed degenerative disc disease at L5 and S1.  A 
MRI revealed disc herniation at L5-S1.  The diagnosis was 
chronic persistent low back pain with limitation of motion, a 
large disc herniation at L5-S1, and degenerative disc 
disease.  The examiner opined that the veteran's low back 
condition caused no more than moderate impairment, and that 
it was "most unlikely" that the low back pain was the 
residual of trauma in service, based on the fact that the 
veteran's symptomatology was of gradual onset and there was 
no other indication that his pathology began in service.  

In August 2000, the Board remanded this case so that the RO 
could make an additional request for service hospital 
records.  See Hayre v. West, 188 F.3d 1327, 1331-32 (Fed. 
Cir. 1999).  The Board notes that the RO accomplished the 
foregoing.  Stegall, supra.  

In January 2002, the Board requested the opinion of an 
Independent Medical Expert (IME). See 38 U.S.C.A. § 7109 
(West 1991); 38 C.F.R. § 20.901(d) (2001).  The Board asked 
that an orthopedic specialist review the claims file and 
answer the question of whether the veteran's low back 
disorder was, as likely as not, the result of repeatedly 
jumping from a tank onto concrete, a distance of four or five 
feet, as many as 20 to 30 times a day for a prolonged period.  
The specialist was asked to enumerate all low back diagnoses 
and discuss the etiology of each.  

In April 2002, a specialist in orthopaedic surgery from a 
well-known private university hospital reviewed the medical 
evidence of record.  After a detailed discussion of the 
medical evidence on file, the IME specialist concluded that 
the veteran suffered from chronic low back pain, subjective 
pain, and decreased range of motion without objective 
neurological findings.  X-ray studies revealed evidence of 
disc degeneration at the L5-S1 level beginning in 1990 and 
subsequent MRI's in 1996 and 1997 showed evidence of a small-
sided disc protrusion at the same level.  There was also some 
evidence of mild disc degeneration at the thoracolumbar 
junction.  The physician indicated that it was difficult to 
delineate the exact cause and etiology of the veteran's low 
back pain and that degeneration at the thoracolumbar junction 
and at L5-S1 was consistent with normal aging and could occur 
absent any trauma.  According to the IME specialist, studies 
pointed to a high percent of disc pathology in patients over 
40 without any history of trauma or back pain.  These studies 
suggested that disc pathology was consistent with the aging 
process and commonly remained asymptomatic.  Furthermore, 
with sufficient aging, everybody developed degeneration of 
the discs.  The specialist stated that the line between 
pathologic degenerative and natural degenerative was often 
blurred.  The IME asserted, however, that he saw no evidence 
that the source of the veteran's back pain or disc 
degeneration was a direct result of repetitive activity 
during service in the 1970s.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
too close to call).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Board notes that, while the service medical records 
document that the veteran voiced complaints of low back pain 
in service and that he was hospitalized for that in the fall 
of 1975, his January 1976 report of medical history was 
silent as to any low back symptomatology.  Also, there is no 
medical evidence of a low back disorder in the first post-
service year or for many years thereafter.  In fact, the 
first post-service clinical notation of any low back problem 
occurred eight years later in November 1984 when an X-ray 
study reflected asymmetry involving the traverse processes at 
the L1 level with slight inferior angulation of the traverse 
process on the right.  The next medical notation pertinent to 
the low back was in 1990 when evidence of early degenerative 
changes T11-12 and L5-S1 were noted.  

Based on the evidence set forth above, it may not be 
concluded that a low back disability was present at the end 
of service or within the post-service year.  However, as 
noted above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board notes that the weight of the medical evidence of 
record indicates that the veteran's current low back 
disability is unrelated to his active service or any incident 
therein.  On September 1998 VA medical examination, the 
examiner stated that he could not explain the severity of the 
veteran's pain.  On August 1999 VA examination report, the 
examiner opined that it was "most unlikely" that the 
veteran's low back pain was the residual of any in-service 
trauma.  The April 2002 IME opinion reflected that there was 
no apparent evidence indicating that the source of the 
veteran's low back pain or disc degeneration resulted from 
repetitive motion in service.  The latter opinion was 
provided by an independent, non-VA physician specializing in 
orthopaedic surgery at a well-known private university 
hospital.  Furthermore, the IME specialist explained that 
current research showed that disc degenerative was part of 
the normal aging process.  Based on the foregoing, service 
connection for a low back disability cannot be granted.  Id.  

The Board is aware of certain medical opinion discussed above 
indicating that the veteran's low back pain is related to 
events in service.  However, the Board finds them less 
probative than the medical opinion to the contrary.  Dr. 
Baccari's handwritten note simply states a conclusion, 
without providing any explanation.  The September 1996 VA 
medical opinion and the June 1999 opinion of Dr. Ganzhon are 
based upon examination and are much better substantiated than 
that of Dr. Baccari.  Nonetheless, the opinions to the 
contrary are more convincing.  In particular, the opinion of 
the IME is most probative because the expert actually 
reviewed the entire record, explained the state of the most 
up-to-date research on spinal degeneration, and provided a 
cogent rationale for his opinion that the veteran's current 
low back disability is unrelated to service.  

The Board notes that the veteran submitted several lay 
statements in support of his claim that a low back disability 
originated in service.  However, the Board assigns far more 
probative value to the competent medical evidence of record, 
as opposed to any purely speculative lay opinion in matters 
involving medical causation determinations and proper 
diagnosis.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, the Board finds that the clear weight, the 
preponderance of the evidence is against the veteran's claim 
in this case.  


ORDER

Service connection for a low back disability is denied.  



		
	J.F. GOUGH  
	Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

